EXHIBIT 10.1
 
BioWyze Consulting Agreement


This Consulting Agreement is made effective September 8, 2014 between BioCorRx,
Inc., a Nevada corporation (the “Company”), whose principal place of business is
601 N. Parkcenter Dr. #103 Santa Ana, CA 92705 and BioWyze (the “Consultant”)
located at 2512 Independence Blvd. Suite 200-9 Wilmington, NC 28403


1. Duties; Start Date.
 
(a) Consultant shall devote appropriate time, energy and services to the affairs
and promotion of the Company and its interests as is necessarily consistent with
the Consultant’s fiduciary obligations to the Company. The Consultant shall not
be required to work any specified hours or days except to the extent mandated by
the requirements of the specific project. By signing this agreement, the
Consultant confirms to the Company that the Consultant has no contractual
commitments or other legal obligations that would prohibit or interfere with the
Consultant performing their duties for the Company.
 
Consultant has developed a protocol to establish a scalable and repeatable
business model that will position BioCorRx to achieve an increased marketable
value. The plan of action will be specifically designed to provide synergies
between current licensees, founders, corporate executives and other business
stakeholders to meet corporate objectives and stated goals. The initial task is
to optimize the current business model and develop a business plan. Consultant
will provide imbedded executive leadership and management to execute on the
plan. Key assets and resources supporting this business plan will be Jeff
Bagshaw, Rich Maloy, Vicky Robinson, Tobin Geatz, Grace Granato, and Jeff
Reiniche, CPA.
 
(b) The Consultant will report to the Board of Directors (“Board”) of the
Company.
 
(c) The Consultant’s start date will be September 8, 2014 (the “Start Date”)
 
2. At-Will Relationship. The Consultants engagement with the Company will be “at
will,” meaning that either the Consultant or the Company may terminate this
engagement at any time and for any reason, with or without cause (as defined
below). If terminated for reasons other than cause by Company, Consultant shall
be given 15 days prior written notice. Any and all prior Company approved
expenses incurred will be reimbursed within 30 days from notification of
termination. Should termination occur at any time which would result in the
termination date occurring after payment for that month, the monthly fee, if
any, for the following time period beyond the fifteen day notice shall be
prorated based on the number of days of the following period for which services
are still to be rendered after notice of termination has been given. Any
contrary representations that may have been made to the Consultant are
superseded by agreement. This is the full and complete agreement between the
Consultant and the Company on this term. Although the Consultants job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of the
Consultant’s employment may only be changed in an express written agreement
signed by the Consultant and a duly authorized officer of the Company. The
Consultant shall neither have nor exercise any authority, right or power
whatsoever to enter into any contract or agreement of any nature whatsoever, or
to pay or incur any cost or expense whatsoever, for or on behalf of the Company,
without the express prior written consent from the Board of Directors, which may
be withheld at their sole and absolute discretion. The Consultant shall not have
any claim against the Company for any compensation or remuneration except as
otherwise provided in this offer letter.
 
3. Compensation. The Company wishes to provide monetary compensation to the
Consultant as of the Start Date. Accordingly, concurrent with the execution of
this letter agreement, the Company will pay to the Consultant $17,500 monthly in
consideration for services payable on the 8th each month.
 
4. Confidentiality. Confidential Information means (i) all proprietary or
confidential information provided to Consultant by Company which is: (a)
designated in writing as such; or (b) that by nature of the circumstances
surrounding the disclosures in good faith ought to be treated as proprietary or
confidential, including, but not limited to, the Start Fresh Program, the
Know-How or trade secret.


 
1

--------------------------------------------------------------------------------

 
 
Consultant shall use the Confidential Information only for the purposes as set
forth in this Agreement and shall disclose the Confidential Information only as
specifically authorized herein. Consultant shall not remove any confidentiality,
copyright, or similar notices or legends from the Confidential Information and
shall implement such safeguards and controls as may be necessary or appropriate
to protect against unauthorized uses or disclosures of the Confidential
Information.


Consultant acknowledges and accepts that it owes a fiduciary duty to Company
that shall survive the termination of this Agreement. Consultant shall not
disclose Confidential Information except (i) to its employees or any third party
having a legitimate business purpose and having a need to know such Confidential
Information and (ii) in accordance with judicial or other governmental order,
provided the receiving party gives reasonable notice to the other party prior to
such disclosure and shall comply with any protective order or equivalent.


If any employee, officer, director, consultant, or agent of Consultant violates
the provisions of this Section 4, or if any third par­ty obtains any
Confidential Information through Consultant without Company’s authorization,
then Consultant shall take, at its own ex­pense, all actions that may be
required to remedy such violation, or recover such Confidential Information and
to prevent such employee, officer, director, agent, consultant, or third party
from using or disseminating such Confidential Information, including, but not
limited to, legal actions for seizure and injunctive relief, if then available
under local law. If the Consultant fails to take such actions in a timely and
adequate manner, Company or its designee may take such actions in its own name
or disclosing party’s name and at the Consultant’s expense.
 
5. Outside Activities. While the Consultant renders services to the Company, the
Consultant will not engage in any other employment, consulting or other business
activity that would be directly competitive with the Company. While the
Consultant renders services to the Company and for a period of two (2) years
after termination of Consultant services, the Consultant also will not assist
any person or entity in actively competing with the Company in relation to its
Addiction Treatment Program or in preparing to compete with the Company or
hiring any employees or consultants of the Company. The Addiction Treatment
Program consists of Naltrexone Implant therapy as it relates to alcohol and
narcotics addiction treatment, including its attendant psychotherapy components
in an integrated program. In addition, for a period of two (2) years after the
termination of the Consultants services, the Consultant will not solicit either
directly or indirectly, any employee of the Company to leave the Company for
other employment or assist any person or entity in doing the same, and the
Consultant will not solicit any customer or supplier of the Company.
 
6. Withholding Taxes. The Company will not withhold any monies for any state,
local or federal taxing authorities from compensation earned by Consultant
pursuant to this Agreement. Company shall prepare and file a Form 1099 with the
Internal Revenue Service ("IRS") reporting the compensation paid to the
Consultant.
 
7. Definitions. For purposes of this offer, the following terms shall have the
following meanings:
 
"Cause" shall mean a good faith finding by the Company’s Board of Directors,
after giving Consultant an opportunity to be heard, of: (i) dishonest, gross
negligence or willful misconduct by the Consultant in connection with Consultant
duties, (ii) continued failure by the Consultant to make a reasonable effort to
perform duties or responsibilities as reasonably requested by the Company’s
Board of Directors, after written notice and an opportunity to cure for not more
than ten (10) days, (iii) misappropriation by the Consultants for their personal
use of the assets or business opportunities of the Company, or its affiliates,
(iv) embezzlement or other financial fraud committed by the Consultant, (v) the
Consultant knowingly allowing any third party to commit any of the acts
described in any of the preceding clauses (iii) or (iv), or (vi) the Consultants
indictment for, conviction of, or entry of a plea of no contest with respect to,
any felony or any crime involving moral turpitude.
 
8. Arbitration of Disputes. Any claims, disputes or controversies arising
between the parties hereto with respect to the preparation, construction, terms
or interpretation of this offer or any breach hereof, or the rights and
obligations of any party hereto, shall be submitted to mandatory, binding
arbitration, before a single arbiter, upon written demand of either party in
accordance with the arbitration rules of JAMS in Los Angeles, California. EACH
PARTY HERETO WAIVES THE RIGHT TO A JURY TRIAL.


 
2

--------------------------------------------------------------------------------

 
 
9. Fees and Expenses. Each party hereto will be responsible for its own fees and
expenses in negotiating and preparing this agreement. During the term of the
agreement, Company shall reimburse Consultant for all business related expenses
that have been pre-approved by Company in writing. Reimbursement will be made
within 14 days of receipt of invoice by Company from Consultant.
 
10. Indemnification. Consultant hereby acknowledges that in the course and scope
of providing the intended services to Company that Consultant and its agents,
employees, associates, owners and/or directors may become aware of certain
information which might be considered “inside information” as defined in 17 CFR
240.10B5-1 and 17 CFR 2540.10B5-2. Consultant shall make itself aware of and
adhere to all laws and statutes related to or concerning transactions regarding
publicly traded companies and shall indemnify Company against any and all claims
that arise as a result of actions undertaken by Consultant or resulting from
unintended dissemination of “insider information” to any party which acts upon
receipt of “insider information.”
 
11. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California and both parties agree that
any action brought under this Agreement by either party shall exclusively be
brought in the Superior Court of Los Angeles County, CA.


Agreement effective as of September 8, 2014.
 
BioCorRx, Inc.


By:
/s/ Brady Granier
 
By:
/s/ Neil Muller  
By:
/s/ Lourdes Felix
   
Brady Granier
   
Neil Muller
   
Lourdes Felix
   
Chief Operating Officer
   
President
   
Chief Financial Officer
 

 

BioWyze                         By: /s/ Jeff Bagshaw             Jeff Bagshaw  
                      Start Date: September 8, 2014          

 
 
4 

--------------------------------------------------------------------------------


 


 
 



